DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Bai Xueyu, “Interactive Image Segmentation Based on Real-Time Feedback”, Thesis for Master Degree, Shandong University, Pg. 16 (54) - 22 (60), October 15, 2014).
	Regarding claim 1, Xueyu discloses: “a method for separating an image (FIG. 3-4: “Flow chart of image segmentation based on geodesic distance”), comprising: acquiring a foreground pixel value and a background pixel value (Pg. 55, Section 3.2.1, lines 15-16: “the image foreground pixel set (denoted as F) and the image background pixel set ( denoted as B ), in the figure”), wherein the foreground pixel value and the background pixel value are configured to separate a target area from an original image (Pg. 55, Section 3.2.1, lines: 20-22: “use WF to represent the set of pixels labeled as foreground F, and WB to represent the set of pixels labeled as background B”); acquiring a foreground geodesic distance and a background geodesic distance (Pg. 58, Section 3.2.4.2, Figure 3-4, lines 10-14: “The algorithm flow chart can be shown in figure 3-4. Given a picture to be segmented, first the algorithm will use the picture to construct a distance map”; “and then The algorithm calculates the geodetic distance from the unmarked pixel to the marked pixel”), wherein the foreground geodesic distance is a distance between a pixel value of each of pixel points and the foreground pixel value in the original image, and the background geodesic distance is a distance between a pixel value of each of the pixel points and the background pixel value (Pg. 58, Section 3.2.4.2, Figure 3-4, lines 23-25: “We use the geodesic distance to classify all the pixels in the image. Simply put, we use the geodesic distance to segment the image, and classify the foreground pixels into one category, and the background pixels into another category”); 	determining a transparency based on the foreground geodesic distance and the background geodesic distance (Pg. 59, Section 3.2.4.2, lines: 17-27: “The likelihood function PF(x) is derived from a given set of foreground pixels, which can be expressed by the following formula: (6). ln the formula, Pr(x/F) is the PDF (probability density estimation) of the foreground pixel set, and Pr(x/f) is the PDF of the background pixel set, Through the above formula, we can quickly calculate the geodesic distance of the corresponding pixel”; Pg. 59, Section 3.2.4.3, lines 36-41: “As introduced above, we can already get the geodesic distance of each pixel, then we can use the geodetic distance of pixel x, DF(x) and DB(x), where DF(x) and DB(x) correspond to The geodetic distance from pixel x to the foreground label pixel set and the background label pixel set to obtain the corresponding Alpha value can be expressed by formula (7)”); and separating the (Pg. 59, Section 3.2.4.3, line 37 - Pg. 60, Section 3.2.4.3, line 1: After obtaining the Alpha value by this method, if you need to calculate the binary segmentation of the image to be segmented, you only need to set a domain value for x”).
	With respect to claim 2, Xueyu discloses: “said acquiring the foreground geodesic distance and the background geodesic distance (Pg. 58, Section 3.2.4.2, Figure 3-4, lines 10-14: “The algorithm flow chart can be shown in figure 3-4. Given a picture to be segmented, first the algorithm will use the picture to construct a distance map”; “and then The algorithm calculates the geodetic distance from the unmarked pixel to the marked pixel”) comprises: acquiring a pixel distance between every two adjacent pixel points in the original image; and determining the foreground geodesic distance and the background geodesic distance based on the pixel distance between every two adjacent pixel points” ((Pg. 58, Section 3.2.4.2, Figure 3-4, lines 12-14: “The distance of the edge is expressed by the absolute value of the difference between adjacent pixels”).
	With respect to claim 3, Xueyu discloses: “said determining the transparency comprises: determining a foreground probability and a background probability of the pixel points based on the foreground geodesic distance and the background geodesic distance (Pg. 59, Section 3.2.4.2, lines: 17-27: “The likelihood function PF(x) is derived from a given set of foreground pixels, which can be expressed by the following formula: (6). ln the formula, Pr(x/F) is the PDF (probability density estimation) of the foreground pixel set, and Pr(x/f) is the PDF of the background pixel set, Through the above formula, we can quickly calculate the geodesic distance of the corresponding pixel”); and determining the transparency based on the foreground geodesic distance, the background geodesic distance, the foreground probability and the background probability” (Pg. 59, Section 3.2.4.3, lines 36-41: “As introduced above, we can already get the geodesic distance of each pixel, then we can use the geodetic distance of pixel x, DF(x) and DB(x), where DF(x) and DB(x) correspond to The geodetic distance from pixel x to the foreground label pixel set and the background label pixel set to obtain the corresponding Alpha value can be expressed by formula (7)”).
	With respect to claim 4, Xueyu discloses: “acquiring the target area, wherein the target area is an area whose transparency is determined to be non-transparent; adding the target area to a target background image; and storing the image added with the target area” (Pg. 59, Section 3.2.4.3, line 37 - Pg. 60, Section 3.2.4.3, line 1: After obtaining the Alpha value by this method, if you need to calculate the binary segmentation of the image to be segmented, you only need to set a domain value for x”).
	Regarding claim 5, Xueyu discloses: “the transparency is determined by: alpha = DF * DF/(DB * DB + DF * DF); wherein alpha denotes the transparency (Pg. 59, line 39: “Alpha value can be expressed by formula (7)”)), the transparency is used for denoting whether a corresponding pixel point belongs to the target area, DF denotes the foreground geodesic distance, and DB denotes the background geodesic distance” (Pg. 59, Section 3.2.4.3, lines 36-41: “As introduced above, we can already get the geodesic distance of each pixel, then we can use the geodetic distance of pixel x, DF(x) and DB(x), where DF(x) and DB(x) correspond to The geodetic distance from pixel x to the foreground label pixel set and the background label pixel set to obtain the corresponding Alpha value can be expressed by formula (7)”).
	With respect to claim 6, Xueyu discloses: “the background probability is determined by: PB = DF/(DF + DB); wherein PB denotes the background probability, the background probability is used for representing a probability that the pixel point does not belong to the target area (Pg. 59, Section 3.2.4.2, lines: 17-27: “The likelihood function PF(x) is derived from a given set of foreground pixels, which can be expressed by the following formula: (6). ln the formula, Pr(x/F) is the PDF (probability density estimation) of the foreground pixel set, and Pr(x/f) is the PDF of the background pixel set, Through the above formula, we can quickly calculate the geodesic distance of the corresponding pixel”), DF denotes the foreground geodesic distance, and DB denotes the background geodesic distance” (Pg. 59, Section 3.2.4.3, lines 36-41: “As introduced above, we can already get the geodesic distance of each pixel, then we can use the geodetic distance of pixel x, DF(x) and DB(x), where DF(x) and DB(x) correspond to The geodetic distance from pixel x to the foreground label pixel set and the background label pixel set to obtain the corresponding Alpha value can be expressed by formula (7)”).
	Regarding claim 7, Xueyu discloses: separating an image according to claim 3, wherein the foreground probability is determined by: PF = DB/(DF + DB); wherein PF denotes the foreground probability, the foreground probability represents a probability that the pixel point belongs to the target area (Pg. 59, Section 3.2.4.2, lines: 17-27: “The likelihood function PF(x) is derived from a given set of foreground pixels, which can be expressed by the following formula: (6). ln the formula, Pr(x/F) is the PDF (probability density estimation) of the foreground pixel set, and Pr(x/f) is the PDF of the background pixel set, Through the above formula, we can quickly calculate the geodesic distance of the corresponding pixel”), DF denotes the foreground geodesic distance, and DB denotes the background geodesic distance” (Pg. 59, Section 3.2.4.3, lines 36-41: “As introduced above, we can already get the geodesic distance of each pixel, then we can use the geodetic distance of pixel x, DF(x) and DB(x), where DF(x) and DB(x) correspond to The geodetic distance from pixel x to the foreground label pixel set and the background label pixel set to obtain the corresponding Alpha value can be expressed by formula (7)”). 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11- 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xueyu in view of US Patent Application Publication No. 20110293180 (Criminisi et al).
	Regarding claim 11, Xueyu discloses: “to perform a method (FIG. 3-4: “Flow chart of image segmentation based on geodesic distance”) comprising: acquiring a foreground pixel value and a background pixel value (Pg. 55, Section 3.2.1, lines 15-16: “the image foreground pixel set (denoted as F) and the image background pixel set ( denoted as B ), in the figure”), wherein the foreground pixel value and the background pixel value are configured to separate a target area from an original image (Pg. 55, Section 3.2.1, lines: 20-22: “use WF to represent the set of pixels labeled as foreground F, and WB to represent the set of pixels labeled as background B”); acquiring a foreground geodesic distance and a background geodesic distance (Pg. 58, Section 3.2.4.2, Figure 3-4, lines 10-14: “The algorithm flow chart can be shown in figure 3-4. Given a picture to be segmented, first the algorithm will use the picture to construct a distance map”; “and then The algorithm calculates the geodetic distance from the unmarked pixel to the marked pixel”), wherein the foreground geodesic distance is a distance between a pixel value of each of pixel points and the foreground pixel value in the original image, and the background geodesic distance is a distance between a pixel value of each of the pixel points and the background pixel value (Pg. 58, Section 3.2.4.2, Figure 3-4, lines 23-25: “We use the geodesic distance to classify all the pixels in the image. Simply put, we use the geodesic distance to segment the image, and classify the foreground pixels into one category, and the background pixels into another category”); determining a transparency based on the foreground geodesic distance and the background geodesic distance (Pg. 59, Section 3.2.4.2, lines: 17-27: “The likelihood function PF(x) is derived from a given set of foreground pixels, which can be expressed by the following formula: (6). ln the formula, Pr(x/F) is the PDF (probability density estimation) of the foreground pixel set, and Pr(x/f) is the PDF of the background pixel set, Through the above formula, we can quickly calculate the geodesic distance of the corresponding pixel”; Pg. 59, Section 3.2.4.3, lines 36-41: “As introduced above, we can already get the geodesic distance of each pixel, then we can use the geodetic distance of pixel x, DF(x) and DB(x), where DF(x) and DB(x) correspond to The geodetic distance from pixel x to the foreground label pixel set and the background label pixel set to obtain the corresponding Alpha value can be expressed by formula (7)”); and separating the target area based on the transparency” (Pg. 59, Section 3.2.4.3, line 37 - Pg. 60, Section 3.2.4.3, line 1: After obtaining the Alpha value by this method, if you need to calculate the binary segmentation of the image to be segmented, you only need to set a domain value for x”).
	However, Xueyu does not clearly disclose the remaining limitations of the claim.  To that end, Criminisi et al. discloses: “a computer-readable storage medium (FIG. 2: 210; [0043]: “the memory 210 can include random access memory (RAM), read only memory (ROM), cache, Flash memory, a hard disk, or any other suitable storage component”; [0148]: “Computer executable instructions may be provided using any computer-readable media that is accessible by computing device 104. Computer-readable media may include, for example, computer storage media such as memory 1712 and communications media. Computer storage media, such as memory 1712, includes volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data”) storing an image separation program therein, wherein the image separation program, when run by a processor” (FIG. 2: 208, 210; [0043]: “The capture device 106 shown in FIG. 2 further comprises at least one processor 208, which is in communication with the imaging sensor 200 (i.e. depth camera 202 and RGB camera 206 in the example of FIG. 2) and the emitter 204. The processor 208 can be a general purpose microprocessor, or a specialized signal/image processor. The processor 208 is arranged to execute instructions to control the imaging sensor 200 and emitter 204 to capture depth images and/or RGB images. The processor 208 can also optionally be arranged to perform processing on these images, as outlined in more detail hereinafter”; [0044]: “The capture device 106 shown in FIG. 2 further includes a memory 210 arranged to store the instructions that for execution by the processor 208, images or frames of images captured by the depth camera 202 or RGB camera 206, or any other suitable information, images, or the like”; [Claim 19: “store executable instructions configured to cause the processor to: select a seed region in the foreground portion of the image; calculate a geodesic distance from each image element to the seed region using the associated values; determine a subset of the image elements having a geodesic distance within a predefined threshold distance of the seed region”). It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Xueyu with the invention of Crimnisi et al. in order to perform foreground and background image segmentation (e.g., see Crimnisi et al. @ ABSTRACT).
	With respect to claim 20, Xueyu discloses: “to perform a method (FIG. 3-4: “Flow chart of image segmentation based on geodesic distance”) comprising: acquiring a foreground pixel value and a background pixel value (Pg. 55, Section 3.2.1, lines 15-16: “the image foreground pixel set (denoted as F) and the image background pixel set ( denoted as B ), in the figure”), wherein the foreground pixel value and the background pixel value are configured to separate a target area from an original image (Pg. 55, Section 3.2.1, lines: 20-22: “use WF to represent the set of pixels labeled as foreground F, and WB to represent the set of pixels labeled as background B”); acquiring a foreground geodesic distance and a background geodesic distance (Pg. 58, Section 3.2.4.2, Figure 3-4, lines 10-14: “The algorithm flow chart can be shown in figure 3-4. Given a picture to be segmented, first the algorithm will use the picture to construct a distance map”; “and then The algorithm calculates the geodetic distance from the unmarked pixel to the marked pixel”), wherein the foreground geodesic distance is a distance between a pixel value of each of pixel points and the foreground pixel value in the original image, and the background geodesic distance is a distance between a pixel value of each of the pixel points and the background pixel value (Pg. 58, Section 3.2.4.2, Figure 3-4, lines 23-25: “We use the geodesic distance to classify all the pixels in the image. Simply put, we use the geodesic distance to segment the image, and classify the foreground pixels into one category, and the background pixels into another category”); determining a transparency based on the foreground geodesic distance and the background geodesic distance (Pg. 59, Section 3.2.4.2, lines: 17-27: “The likelihood function PF(x) is derived from a given set of foreground pixels, which can be expressed by the following formula: (6). ln the formula, Pr(x/F) is the PDF (probability density estimation) of the foreground pixel set, and Pr(x/f) is the PDF of the background pixel set, Through the above formula, we can quickly calculate the geodesic distance of the corresponding pixel”; Pg. 59, Section 3.2.4.3, lines 36-41: “As introduced above, we can already get the geodesic distance of each pixel, then we can use the geodetic distance of pixel x, DF(x) and DB(x), where DF(x) and DB(x) correspond to The geodetic distance from pixel x to the foreground label pixel set and the background label pixel set to obtain the corresponding Alpha value can be expressed by formula (7)”); and separating the target area based on the transparency” (Pg. 59, Section 3.2.4.3, line 37 - Pg. 60, Section 3.2.4.3, line 1: After obtaining the Alpha value by this method, if you need to calculate the binary segmentation of the image to be segmented, you only need to set a domain value for x”).
	In addition regarding claim 20, Criminisi et al. further discloses: “a computer-readable storage medium (FIG. 2: 210; [0043]: “the memory 210 can include random access memory (RAM), read only memory (ROM), cache, Flash memory, a hard disk, or any other suitable storage component”; [0148]: “Computer executable instructions may be provided using any computer-readable media that is accessible by computing device 104. Computer-readable media may include, for example, computer storage media such as memory 1712 and communications media. Computer storage media, such as memory 1712, includes volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data”) storing an image separation program therein, wherein the image separation program, when run by a processor, enables the processor perform a method” (FIG. 2: 208, 210; [0043]: “The capture device 106 shown in FIG. 2 further comprises at least one processor 208, which is in communication with the imaging sensor 200 (i.e. depth camera 202 and RGB camera 206 in the example of FIG. 2) and the emitter 204. The processor 208 can be a general purpose microprocessor, or a specialized signal/image processor. The processor 208 is arranged to execute instructions to control the imaging sensor 200 and emitter 204 to capture depth images and/or RGB images. The processor 208 can also optionally be arranged to perform processing on these images, as outlined in more detail hereinafter”; [0044]: “The capture device 106 shown in FIG. 2 further includes a memory 210 arranged to store the instructions that for execution by the processor 208, images or frames of images captured by the depth camera 202 or RGB camera 206, or any other suitable information, images, or the like”; [Claim 19: “store executable instructions configured to cause the processor to: select a seed region in the foreground portion of the image; calculate a geodesic distance from each image element to the seed region using the associated values; determine a subset of the image elements having a geodesic distance within a predefined threshold distance of the seed region”).
	Claims 12-17 are ultimately dependent upon claim 11.  As discussed above claim 11 is disclosed by the combination of Xueyu and Crimnisi et al.  Thus, those limitations of claim 11 that are recited in claims 12-17 ae also disclosed by the combination of Xeuyu  and Crimnisi et al. as discussed above in claim 11.
	In addition with respect to claim 12, Xueyu further discloses: “said acquiring the foreground geodesic distance and the background geodesic distance (Pg. 58, Section 3.2.4.2, Figure 3-4, lines 10-14: “The algorithm flow chart can be shown in figure 3-4. Given a picture to be segmented, first the algorithm will use the picture to construct a distance map”; “and then The algorithm calculates the geodetic distance from the unmarked pixel to the marked pixel”) comprises: acquiring a pixel distance between every two adjacent pixel points in the original image; and determining the foreground geodesic distance and the background geodesic distance based on the pixel distance between every two adjacent pixel points” ((Pg. 58, Section 3.2.4.2, Figure 3-4, lines 12-14: “The distance of the edge is expressed by the absolute value of the difference between adjacent pixels”).
	In addition with respect to claim 13, Xueyu further discloses: “said determining the transparency comprises: determining a foreground probability and a background probability of the pixel points based on the foreground geodesic distance and the background geodesic distance (Pg. 59, Section 3.2.4.2, lines: 17-27: “The likelihood function PF(x) is derived from a given set of foreground pixels, which can be expressed by the following formula: (6). ln the formula, Pr(x/F) is the PDF (probability density estimation) of the foreground pixel set, and Pr(x/f) is the PDF of the background pixel set, Through the above formula, we can quickly calculate the geodesic distance of the corresponding pixel”); and determining the transparency based on the foreground geodesic distance, the background (Pg. 59, Section 3.2.4.3, lines 36-41: “As introduced above, we can already get the geodesic distance of each pixel, then we can use the geodetic distance of pixel x, DF(x) and DB(x), where DF(x) and DB(x) correspond to The geodetic distance from pixel x to the foreground label pixel set and the background label pixel set to obtain the corresponding Alpha value can be expressed by formula (7)”).
	In addition with respect to claim 14, Xueyu further discloses: “acquiring the target area, wherein the target area is an area whose transparency is determined to be non-transparent; adding the target area to a target background image; and storing the image added with the target area” (Pg. 59, Section 3.2.4.3, line 37 - Pg. 60, Section 3.2.4.3, line 1: After obtaining the Alpha value by this method, if you need to calculate the binary segmentation of the image to be segmented, you only need to set a domain value for x”).
	In addition regarding claim 15, Xueyu further discloses: “the transparency is determined by: alpha = DF * DF/(DB * DB + DF * DF); wherein alpha denotes the transparency (Pg. 59, line 39: “Alpha value can be expressed by formula (7)”)), the transparency is used for denoting whether a corresponding pixel point belongs to the target area, DF denotes the foreground geodesic distance, and DB denotes the background geodesic distance” (Pg. 59, Section 3.2.4.3, lines 36-41: “As introduced above, we can already get the geodesic distance of each pixel, then we can use the geodetic distance of pixel x, DF(x) and DB(x), where DF(x) and DB(x) correspond to The geodetic distance from pixel x to the foreground label pixel set and the background label pixel set to obtain the corresponding Alpha value can be expressed by formula (7)”).
	In addition with respect to claim 16, Xueyu further discloses: “the background probability is determined by: PB = DF/(DF + DB); wherein PB denotes the background probability, the background probability is used for representing a probability that the pixel point does not belong to the target area (Pg. 59, Section 3.2.4.2, lines: 17-27: “The likelihood function PF(x) is derived from a given set of foreground pixels, which can be expressed by the following formula: (6). ln the formula, Pr(x/F) is the PDF (probability density estimation) of the foreground pixel set, and Pr(x/f) is the PDF of the background pixel set, Through the above formula, we can quickly calculate the geodesic distance of the corresponding pixel”), DF denotes the foreground geodesic distance, and DB denotes the background geodesic distance” (Pg. 59, Section 3.2.4.3, lines 36-41: “As introduced above, we can already get the geodesic distance of each pixel, then we can use the geodetic distance of pixel x, DF(x) and DB(x), where DF(x) and DB(x) correspond to The geodetic distance from pixel x to the foreground label pixel set and the background label pixel set to obtain the corresponding Alpha value can be expressed by formula (7)”).
	In addition regarding claims 17, Xueyu further discloses: separating an image according to claim 3, wherein the foreground probability is determined by: PF = DB/(DF + DB); wherein PF denotes the foreground probability, the foreground probability represents a probability that the pixel point belongs to the target area (Pg. 59, Section 3.2.4.2, lines: 17-27: “The likelihood function PF(x) is derived from a given set of foreground pixels, which can be expressed by the following formula: (6). ln the formula, Pr(x/F) is the PDF (probability density estimation) of the foreground pixel set, and Pr(x/f) is the PDF of the background pixel set, Through the above formula, we can quickly calculate the geodesic distance of the corresponding pixel”), DF denotes the foreground geodesic distance, and DB denotes the background geodesic distance” (Pg. 59, Section 3.2.4.3, lines 36-41: “As introduced above, we can already get the geodesic distance of each pixel, then we can use the geodetic distance of pixel x, DF(x) and DB(x), where DF(x) and DB(x) correspond to The geodetic distance from pixel x to the foreground label pixel set and the background label pixel set to obtain the corresponding Alpha value can be expressed by formula (7)”). 


Allowable Subject Matter
Claims 8-10, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Myron Wyche/          3/12/2022
Primary Examiner     AU2644